[J-50-2018]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :    No. 753 CAP
                                             :
                      Appellee               :    Appeal from the Order dated June 23,
                                             :    2017 in the Court of Common Pleas,
                                             :    Dauphin County, Criminal Division at
               v.                            :    No. CP-22-CR-0001773-2000.
                                             :
                                             :    SUBMITTED: May 14, 2018
 HERBERT BLAKENEY,                           :
                                             :
                      Appellant              :


                                          ORDER



PER CURIAM

       AND NOW, this 21st day of September, 2018, the order of the Court of Common

Pleas is affirmed by operation of law, as the votes among the participating Justices are

equally divided.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this case.